                 Case 1-19-45511-cec              Doc 24        Filed 11/08/19          Entered 11/09/19 00:21:07


                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-45511-cec
ZVG @ Palisades LLC                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: jlecky                       Page 1 of 1                          Date Rcvd: Nov 06, 2019
                                      Form ID: 295                       Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 08, 2019.
db             +ZVG @ Palisades LLC,   2571 East 17th Street,    Brooklyn, NY 11235-3515
               +Elizabeth Feld, Esq.,    WHITE & CASE, LLP,   1221 Ave. Of the Americas,
                 New York, NY 10020-1016

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp              HNA Training Center NY LLC
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 3, 2019 at the address(es) listed below:
              Elizabeth Feld    on behalf of Interested Party   HNA Training Center NY LLC efeld@whitecase.com,
               jdisanti@whitecase.com;mco@whitecase.com
              J Ted Donovan   on behalf of Debtor   ZVG @ Palisades LLC Tdonovan@gwfglaw.com,
               jstrauss@gwfglaw.com
              Kevin J Nash   on behalf of Debtor   ZVG @ Palisades LLC KNash@gwfglaw.com, jstrauss@gwfglaw.com
              Kimberly Anne Havlin   on behalf of Interested Party   HNA Training Center NY LLC
               kim.havlin@whitecase.com, mco@whitecase.com;jdisanti@whitecase.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 5
               Case 1-19-45511-cec                        Doc 24           Filed 11/08/19                 Entered 11/09/19 00:21:07


 Information to identify the case:
 Debtor
                    ZVG @ Palisades LLC                                                                 EIN 83−4344894
                    Name


 United States Bankruptcy Court Eastern District of New York
                                                                                                        Date case filed for chapter 11 9/12/19
 Case number: 1−19−45511−cec




          NOTICE OF FILING OF TRANSCRIPT AND OF DEADLINES RELATED TO
                          RESTRICTION AND REDACTION

NOTICE IS HEREBY GIVEN THAT:
A transcript of the proceeding held on 10/23/19 was filed on 11/3/19.
The following deadlines apply:
The parties have until November 12, 2019 to file with the court a Notice of Intent to Request Redaction of this
transcript. The deadline for filing a Transcript Redaction Request is November 25, 2019.

If a Transcript Redaction Request is filed, the redacted transcript is due December 4, 2019.

If no such Notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is February 3, 2020, unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber Writer's Cramp, Inc. at
(609) 588−8043 or you may view the document at the public terminal at the Office of the Clerk.


 Dated: November 6, 2019


                                                                                        For the Court, Robert A. Gavin, Jr., Clerk of Court


BLnftrans2.jsp [Notice of Filing Transcript and Deadlines to Restriction and Redaction rev. 02/01/17]
